Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-5 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Fonarow (U.S. Patent No. 10,434,023).
Regarding claim 1, Fonarow discloses: A passenger transfer system (Fonarow: Abstract), comprising: a mobile chair (Fonarow: Fig. 1, element 10 wheelchair) having a base portion (Fonarow: col. 2, lines 50-64) with a plurality of wheels (Fonarow: Fig. 2, elements 12, 14, 16, 18; wheel assemblies) and a chair portion configured to support a passenger (Fonarow: Fig. 1, element 46; cushion); 
an elevation adjustment system (Fonarow: Fig. 2, element 68; lifting assembly) configured to adjust a height of the chair portion relative to the base portion (Fonarow: col. 3, lines 65-67); and 
a transfer device (Fonarow: Fig. 2, element 46; seat assembly) configured to extend laterally from an edge of the chair portion (Fonarow: Figs. 1-2 and 6), wherein the transfer device is configured to support the passenger as the passenger transfers (Fonarow: col. 4, lines 51-53) from the chair portion to a ride seat (Fonarow: Fig. 6, element 86: seat) of a ride vehicle of an attraction of an amusement park (Fonarow: Fig. 6, element 84; vehicle).
Regarding claim 2, Fonarow discloses: wherein the transfer device is configured to engage with the ride seat of the ride vehicle (Fonarow: col. 4, line 55 – col. 5, line 2).
Regarding claim 3, Fonarow discloses: wherein the chair portion is configured to move laterally across the transfer device (Fonarow: col. 4, lines 51-61).
Regarding claim 4, Fonarow discloses: wherein the chair portion is configured to move relative to the base portion between a first position coupled to or on the base portion (Fonarow: Fig. 1) and a second position on the transfer device (Fonarow: Fig. 2; Examiner note: Under broadest reasonable interpretation the cushion 48 is on the frame when it is positioned over it in Fig. 1, and on the plate assembly when in the position of figure two).
Regarding claim 5, Fonarow discloses: wherein the transfer device comprises a platform configured to support the passenger (Fonarow: Fig. Fig. 2, element 50; plate assembly).
Claims 9-10 and 12-14 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by DeMoss (U.S. Patent No. 6,325,399).
Regarding claim 9, DeMoss teaches: A mobile chair, comprising: 
a base portion (DeMoss: Fig. 2, element 2; frame);
	an adjustable-height seat portion configured to support a passenger (DeMoss: Fig. 2, element 14; seat), wherein the adjustable-height seat portion is adjustable relative to the base portion between a first position and a second position on the base portion (DeMoss: col. 3, lines 44-46); 
	one or more vertical stops fixedly coupled to the base portion at the second position (DeMoss: Figs. 2, 6; elements 2, 8; frame, elongated section: Examiners note: the vertically fixed stop is the section of frame 2 that would be contacted by the elongated section of lift arm 4 if it went further than the position shown in Fig 2.); and 
	a transfer device (4, 20; Lift arms, slide assembly) rotatably coupled to one or both of the base portion or the one or more vertical stops (DeMoss Fig. 2, element 2, 4, 78; frame, lift arm, lift arm lower axle) and configured to rotate between a storage position and a transfer position, wherein the transfer position of the transfer device is substantially coplanar with the second position of the adjustable-height seat portion (DeMoss: Figs. 1-2; Examiner note: during operation the seat 14 pivots to raise and slide the seat at the same time. The first seating position is the same as the storage position, and the second seating position is the same as the transfer position, making them coplanar.) and wherein the adjustable-height seat portion is configured to slide towards an edge of the transfer device and away from the base portion when in the second position (DeMoss: col. 5, lines: 43-59).
	Regarding claim 10, DeMoss discloses: wherein the one or more vertical stops prevent adjustment of the adjustable-height seat portion beyond the second position on the base portion (DeMoss: Figs. 2, 6; elements 2, 8; frame, elongated section: Examiners note: the vertically fixed stop is the section of frame 2 that would be contacted by the elongated section of lift arm 4 if it went further than the position shown in Fig 2.).
	Regarding claim 12, DeMoss discloses: comprising one or more hydraulic actuators (DeMoss: Fig. 2, element 16; actuator)configured to adjust the height of the adjustable-height chair portion between the first position and the second position (DeMoss: col. 3, line 66 – col. 4, line 3).
	Regarding claim 13, DeMoss discloses: comprising a vertical support coupled to the transfer device (DeMoss: Fig. 2, element 8; elongated member).
	Regarding claim 14, DeMoss discloses: comprising one or more arm rests (DeMoss: Fig. 2, element 54; seat sidewalls) coupled to the adjustable-height seat portion and configured to move with the seat portion between the first position and the second position (DeMoss: col. 5, lines 61-67).

	Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Fonarow in view of Tu (U.S. Patent No. 11,071,664).
Regarding claim 6, Fonarow does not teach: wherein the platform is detachable from the transfer device.
However, in the same field of endeavor, Tu teaches:
wherein the platform is detachable from the transfer device (Tu: Fig. 4, element 153A; seat base).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the plate disclosed by Fonarow with the removable portion disclosed by Tu. One of ordinary skill in the art would have been motivated to make these modifications in order to allow the plate to be placed over the seat into the vehicle and left under patient during transfer (Tu: Col. 5, lines 35-37).

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Fonarow in view of Fan (U.S. Patent App. Pub. No. 2010/0154116).
Regarding claim 7, Fonarow does not teach: wherein the elevation adjustment system includes a stop configured to limit a maximum elevation increase of the chair portion.
However, in the same field of endeavor, Fan teaches:
wherein the elevation adjustment system includes a stop configured to limit a maximum elevation increase of the chair portion (Fan: Figs. 1-5, element 233 stopper; Examiner note: in the combination of the Fonarow in view of the Fan, due to the armrest moving with the seat assembly, the stopped disclosed by Fan would be placed on the rear of the seat assembly and contact the vertical seatback 66, which is fixed to the frame).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the wheelchair disclosed by Fonarow with the stopper disclosed by Fan. One of ordinary skill in the art would have been motivated to make this modification in order to provide a system for preventing the wheelchair seat from becoming to high and unsafe for the occupant. Further, Applicant should note that a stopper of the type taught by Fan with the device taught by Fonarow would be obvious as no more than the predictable improvement of a similar device (i.e. lifting wheelchair) in the same way as a known device was known to be improved (i.e. by adding a stopper).  Specifically, utilizing a stopper of the type taught by Fan, on Fonarow's wheelchair would yield predictable results, since one of ordinary skill in the art at the time of invention would have readily understood that using such a stopper of the type taught by fan would achieve the same advantages as it did on the wheelchair (i.e. allowing a stopper to prevent over extension of the lift).

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Fonarow in view of DeMoss.
Regarding claim 8, Fonarow teaches: wherein the elevation adjustment system includes one or more actuators configured to adjust the height of the chair portion (Fonarow: col. 4, lines 1-22).
	However, Fonarow does not teach: 
hydraulic actuators.
	However in the same field of endeavor DeMoss teaches:
	hydraulic actuators (DeMoss: col. 3, line 66 – col. 4, line 3).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the actuator disclosed by Tu with the Hydraulic actuator disclosed by DeMoss. One of ordinary skill in the art would have been motivated to make this modification in order to provide a safe and reliable actuator that can be powered either manually or powered by a pump. Moreover, the choice to use a hydraulic actuator rather than the actuator disclosed by Tu amounts to no more than the obvious simple substitution of one known type of actuator for another known type of actuator, in a manner that yields predictable results (i.e. a safe and reliable actuator that can be powered either manually or powered by a pump).

Claim 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over DeMoss in view of Antonellis (U.S. Patent No. 4,354,791).
	Regarding claim 11, DeMoss does not teach: wherein the transfer device comprises a mating feature configured to engage with a passenger seat of a ride vehicle.
	However, in the same field of endeavor, Antonellis teaches:
	wherein the transfer device comprises a mating feature configured to engage with a passenger seat of a ride vehicle (Antonellis: col. 2, line 65 – col. 3, line 11).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have modified the lift arms and slide assembly with the track assembly disclosed by Antonellis. One of ordinary skill in the art would have been motivated to make this modification in order to effectively lock the position of the base to the vehicle while the user was being transported (Antonellis: col. 3, lines 5-6).

	Allowable Subject Matter
Claim 15 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Bryant: U.S. Patent No. 10,842,692 discloses a wheelchair with a lifting mechanism and transfer board.
Harris: U.S. Patent: 9,839,565: discloses a wheelchair with a lift and lateral transfer system.
Wright: U.S. Patent No. 8,696,017: discloses a chair with a hight adjustable seat and chair sides that form and ramp for transfer.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HAROLD ERIC PAHLCK III whose telephone number is (571)272-4171. The examiner can normally be reached M-F 8:00-4:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Minnah Seoh can be reached on (571) 270-7778. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/H.E.P./Examiner, Art Unit 3611               
                                                                                                                                                                                         
/TONY H WINNER/Primary Examiner, Art Unit 3611